Exhibit 10.1

 

    [image01.jpg]          

Aegis Customer Support Services Pvt. Ltd.
Equinox Business Park, Tower 1, 5th Floor,
Off Bandra Kurla Complex, LBS Marg,
Kurla (West), Mumbai- 400 070, India
T +91 22 6880 0600
www.startek.com

 

 

Employment Agreement

 

This Employment Agreement (“Agreement”) is made on July 1, 2020 by and between:

 

Aegis Customer Support Services Private Limited, a company incorporated under
the provisions of Companies Act, 2013, having its registered office at Suit
No.1, Ground Floor, Tower 3, Equinox Business Park, Kurla (W), Mumbai- 400070,
("hereinafter referred to as “the Company” or “Startek”) which expression shall
unless it be repugnant to the context be deemed to include its successors and
assigns of the one part; and

 

Mr. Aparup Sengupta, an individual aged 55, residing at 1001, Hampton, One
Hiranandani Park, Ghodbunder Road, Thane (West) 400607 (hereinafter referred to
as “Employee”) of the other part;

 

Company and Employee are hereafter collectively referred to as the “Parties” and
individually as a “Party”.

 

WHEREAS:

 

1.

the Company is engaged in the business of providing Business Process Outsourcing
(BPO) and its ancillary services.

2.

the Employee has been offered employment with the Company.

3.

to formalize an arrangement between Startek and Employee for the provision and
receipt of Services the Parties hereby have agreed to enter into this Agreement.

 

In consideration of the mutual covenants, the terms and conditions herein
contained, the Parties agree as follows:

 

1.

Position: The Employee is designated as Executive Chairman and Global CEO in
Band 1.

 

2.

Compensation & Benefits: The compensation shall consist of:

 

 

a)

     annual base compensation of $600,000, payable in 2020 by an issuance of
fully vested shares of the Company’s common stock with a fair market value of
$600,000 on the date of such issuance, and in future years payable, at the
election of the Board of Directors of the Company (the “Board”), in either cash
or the Company’s common stock, or a mix of both;

 

 

b)

     a one-time inducement grant on July 1, 2020 consisting of (a) 350,000
options to purchase the Company’s common stock with an exercise price equal to
the fair market value of a share of the Company’s common stock on the date of
the grant, which shall vest in equal monthly installments over a three (3) year
period, (b) a further grant of 200,000 options to purchase the Company’s common
stock if or when the Company’s stock price shall reach a price of $6.00 per
share (either closing price or intraday trading price), with an exercise price
equal to the fair market value of a share of the Company’s common stock on the
date of the grant and which shall vest retroactive to the date of the grant
provided under subsection 2(a) herein; and

 

 

c)

     a target annual bonus opportunity of $600,000, subject to the terms and
conditions set forth in the Company’s annual Executive Incentive Bonus Plan.

 

 

Aegis Customer Services Private Limited
Registered Office: Ground Floor, Tower 3, Equinox business Park, Kurla, Mumbai
400070, India,
T +91 022-67332250 www.startek.com
CIN No. U74999MH2017PTC291578

 

 

--------------------------------------------------------------------------------

 

 

    [image01.jpg]          

Aegis Customer Support Services Pvt. Ltd.
Equinox Business Park, Tower 1, 5th Floor,
Off Bandra Kurla Complex, LBS Marg,
Kurla (West), Mumbai- 400 070, India
T +91 22 6880 0600
www.startek.com

 

Group Personal Accident Insurance, Hospitalization Expenses Reimbursement Scheme
and other benefits such as Gratuity etc. are guided by Company rules and the
laws of land.

 

Any stock award made hereunder shall be subject to the terms and conditions of
the Startek 2008 Equity Incentive Plan (the “Plan”), as amended. Any unvested
awards shall be forfeited upon Employee’s separation as an employee of the
Company.

 

Notwithstanding any provision to the contrary in the Plan, any vested shares
will remain exercisable after your separation as Global CEO during and for
ninety (90) days following your tenure as a member of the Board of Directors of
Startek. The Board of Directors shall undertake any action necessary to
effectuate this provision.

 

3.

Taxes: The Employee agrees to be responsible for the payment of any taxes due on
any and all compensation, stock grant, or other benefit provided by Company
pursuant to this Agreement. For any cash taxes owed by the Employee pursuant to
grants of stock hereunder, Company will deduct a number of shares from his grant
that equates to the amount of such tax obligation or will recover in cash from
the Employee, and pay such tax on his behalf, to the extent permitted by
applicable law. Otherwise, the Employee agrees to indemnify Company and hold
Company harmless from any and all claims or penalties asserted against Company
for any failure by the Employee to pay taxes due on any compensation, stock
option, or benefit provided by Company pursuant to this Agreement. The Employee
expressly acknowledges that Company has not made, nor herein makes, any
representation about the tax consequences of any consideration provided by
Company to the Employee pursuant to this Agreement and that the Employee has
been advised by Company to seek his own tax advice.

 

4.

Confidentiality, Non-Disclosure etc.: During the course of employment, the
Employee shall maintain the highest order of discipline and secrecy as regards
the work of the Company and/or its subsidiaries or associate companies, and in
case of any breach of discipline/trust, the Employee’s services may be
terminated by the Company with immediate effect. The Employee further agrees
that, all inventions, improvements, discoveries made by the Employee either
alone or with any other persons will become the sole property of the Company.
The Employee shall ensure that patent protections are obtained for such
inventions/improvements and discoveries in India or elsewhere and hand over the
same to the Company. The Employee shall not, while in the employment of the
company, be engaged in any other employment, business whatsoever or hold any
office of profit or accept any other emoluments without prior consent of the
Company in writing, excluding investments in family office and/or charitable
entities.

 

The Employee hereby further agrees that, upon the termination of this Agreement
for any reason whatsoever, and until the expiry of a period of two (2) years
from the date of termination of this Agreement, the Employee shall not except
with the prior written consent of the Company, directly or indirectly;

 

a.

campaign, solicit or endeavour to entice any client(s) or customer(s) of the
Company, or any person(s) who at any time during the employment were or are
clients or customers of the Company, or were in regular dealing with the
Company.

 

b.

solicit/coerce or persuade any employee of the Company to quit or leave the
employment of the Company in any manner.

 

c.

counsel or otherwise assist any person to do any of the acts referred to in
paragraphs (a) and (b) of this clause or any other similar acts.

 

 

Aegis Customer Services Private Limited
Registered Office: Ground Floor, Tower 3, Equinox business Park, Kurla, Mumbai
400070, India,
T +91 022-67332250 www.startek.com
CIN No. U74999MH2017PTC291578

 

 

--------------------------------------------------------------------------------

 

 

    [image01.jpg]          

Aegis Customer Support Services Pvt. Ltd.
Equinox Business Park, Tower 1, 5th Floor,
Off Bandra Kurla Complex, LBS Marg,
Kurla (West), Mumbai- 400 070, India
T +91 22 6880 0600
www.startek.com

 

5.

Termination of Services: The Parties hereby agree that either Party can
terminate this Agreement upon mutual discussion and agreement. The Parties agree
that, in the event of an “event of breach” and/or “misconduct”, which shall
include but not limited to fraud, gross negligence, refusal to discharge duties
attributed to the Employee by the Company, insubordination, any act involving
moral turpitude, indiscipline, loss of confidence, violation of Company policy
or breach of the above terms and conditions or any act or omission which may
affect the Company adversely, the Company shall have the right to forthwith
terminate the Employee’s employment without being liable to pay any amounts in
respect thereof.

 

7.

General:

 

a.

Any terms of employment or revisions including change in benefits, position,
perquisites, compensation and entitlements will only be valid and effective by
way of a written communication from the Company. Verbal communication will not
have any binding effect on the Company and the Employee is advised not to act on
such verbal communication(s).

 

b.

Email communications with respect to employment, though in writing will have
binding effect only if they are followed by a formal employment contract,
appointment letter or increment letter or a change letter duly signed on behalf
of the Company.

 

 

c.

This Agreement supersedes all prior agreements and understandings, oral or
written, if any, between the Employee and the Company or any of its
officials/representatives. No modification or amendment of any of the terms,
conditions, or provisions herein shall be made otherwise than by written
agreement signed by the Parties hereto.

 

d.

All other standard rules and policies of the Company existing as of now and as
may be amended from time to time, will be applicable to the Employee.

 

The Employee confirms that he has read the terms of this Agreement carefully and
understood the same before executing this Agreement here under.

 

For Aegis Customer Support Services Private Limited

Employee

 /s/ Doug Tackett

/s/ Aparup Sengupta

Name: Doug Tackett

Aparup Sengupta

Title:Secretary

Title: Global CEO

Date: 7/1/2020

Date: 7/1/2020

 

 

Aegis Customer Services Private Limited
Registered Office: Ground Floor, Tower 3, Equinox business Park, Kurla, Mumbai
400070, India,
T +91 022-67332250 www.startek.com
CIN No. U74999MH2017PTC291578

 